COURT OF APPEALS
                                       EIGHTH DISTRICT OF TEXAS
                                            EL PASO, TEXAS


     BASELINE ENERGY SERVICES, L.P.,                       §                  No. 08-20-00120-CV

                                        Appellant,         §                     Appeal from the

     v.                                                    §                   358th District Court

     CHARLES CONDIT,                                       §                of Ector County, Texas1

                                        Appellee.          §                (TC# D-19-09-1254-CV)


                                         MEMORANDUM OPINION

           Appellant Baseline Energy Services, L.P., and Appellee Charles Condit have filed a joint

motion to dispose of this appeal in accordance with TEX.R.APP.P. 42.1(a)(2) because the parties

have settled.

           When the parties to an appeal settle their dispute, Rule 42.1(a)(2) allows this Court, upon

request of the parties, to “set aside the trial court’s judgment without regard to the merits and

remand the case to the trial court for rendition of judgment in accordance with the agreement[.]”

See id. The parties have requested such relief in their joint motion, which is signed by attorneys

for both Appellant and Appellee.

           The parties’ joint motion is granted. We set aside the trial court’s judgment without regard



1
    We hear this case on transfer from the Eleventh Court of Appeals. See TEX.R.APP.P. 41.3.

                                                          1
to the merits and remand the case to the trial court for rendition of judgment in accordance with

the agreement.

                                             JEFF ALLEY, Chief Justice

October 21, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2